Case 3:20-cv-00248-CRS Document 1-1 Filed 04/03/20 Page 1 of 8 PageID #: 193




                 EXHIBIT A
   Case 3:20-cv-00248-CRS Document 1-1 Filed 04/03/20 Page 2 of 8 PageID #: 194



                                                                                 Summons Division
                                                                                      PC BOX 718
  Michael G. Adams                     Commonwealth of Kentucky          FRANKFORT, KY 40602-0718
  Secretary of State                  Office of the Secretary of State

                                             March 12, 2020

  THE PRUDENTIAL INSURANCE CO OF AMERICA
  2101 WELSH ROAD
  DRESHER, PA 19025


  FROM:         SUMMONS DIVISION
                SECRETARY OF STATE

  RE:            CASE NO: 20-Cl-001491

  COURT: Circuit Court Clerk
      Jefferson County
      700 West Jefferson St.
      Louisville, KY 40202
      Phone: (502) 595-3055

 Legal action has been filed against you in the captioned case. As provided under
 Kentucky law, the legal documents are enclosed.

 Questions regarding this action should be addressed to:

        (1) Your attorney, or
        (2) The attorney filing this suit whose name should appear on
             the last page of the complaint, or
        (3) The court or administrative agency in which the suit is filed
            at the clerk’s number printed above.

The Kentucky Secretary of State has NO POWER to make a legal disposition of this
case. Your responsive pleadings should be filed with the clerk of the court or agency
where the suit is filed and served directly on your opposing party.

No copy of future pleadings need be sent to this office unless you wish us to serve
the pleading under a particular statute or rule and pay for said service.




Kentucky Secretary of States Office          Summons Division                         3/12/2020
                   Case 3:20-cv-00248-CRS Document 1-1 Filed 04/03/20 Page 3 of 8 PageID #: 195
    AOC-E-105                       Sum Code: CI
    Rev. 9-14                                                                                                    Case #: 20-CI-001491
    Commonwealth of Kentucky                                                                                     Court:    CIRCUIT
    Court of Justice Courts.ky.gov                                                                               County: JEFFERSON Circuit
    CR4.02; Cr Official Form 1                                                   CIVIL SUMMONS


  Plantiff,                                                               ET AL VS. THE PRUDENTIAL INSURANCE, Defendant


        TO: THE PRUDENTIAL INSURANCE Co OF AMERICA
            2101 WELSH ROAD
            DRESHER, PA 19025

 The Commonwealth of Kentucky to Defendant:


    You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
 the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
 on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
 taken against you for the relief demanded in the attached complaint.
 The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the
 document delivered to you with this Summons.



                                                                                                   L
                                                                                       Jefferson Circuit Clerk
                                                                                       Date: 2126/2020




                                                                                Proof of Service
     This Summons was:

Q     Served by delivering a true copy and the Complaint (or other initiating document)
          To:

Q Not Served because:

     Date:                                                 .   20                                       _____


                                                                                                                     Served By


                                                                                                                          Title
Summons ID: 226734816088955@00000g41229
CIRCUIT: 20-CI-001491 Long Arm Statute — Secretary of State
                            ET AL VS. THE PRUDENTIAL INSURANCE

1 1 1 1 1W 11111111111 I~I~ 1 1 1 1W I IW 1 1 1 1 W I~I~I11 1 1 I~ li i            Page 1 of 1                            eFiled
    Case 3:20-cv-00248-CRS Document 1-1 Filed 04/03/20 Page 4 of 8 PageID #: 196

A   w~ ~                             ~.                            ~   L



      NO.20 CI                                                             JEFFERSON CIRCUIT COURT
                                                                               DIVISION     _________




                              BY AND THROUGH                                                 PLAINTIFFS
      HIS NEXT FRIEND AND CUSTODIAN, QUINTINA MCDOWELL
      F/K/A QUINTINA GORE

     AND

     JAVEY L. BROWN
     1718 BROOK LANE
     ALLEN, TEXAS 75002

     VS.                                        COMPLAINT

                                       ELECTRONICALLY FILED
     THE PRUDENTIAL INSURANCE COMPANY                                                     DEFENDANT
     OF AMERICA
     2101 WELSH ROAD
     DRESHER, PA 19025

            SERVE: KENTUCKY SECRETARY OF STATE

                                              ********
            Come the Plaintiffs,                               and Javey Brown, by and through counsel,

     and for their Complaint against the Defendant, The Prudential Insurance Company of America,

    hereby state as follows:

            1. This is a case related to the wrongful handling and payment of a claim filed to recover

    proceeds of an employer sponsored life insurance policy that insured the life of Jacinta Malone, a

    former employee of Time Warner Cable and who died on March 1 8, 2014, in Jefferson County,

    Kentucky.

           2. Plaintiff,                                           is the minor son of the late Jacinta C.

    Malone, who passed away on or about March 18, 2014, in Jefferson County, Kentucky. Starling

    resides in Jefferson County, Kentucky with his aunt, Quintina,McDowell f/k/a Quintina Gore.

    who has had legal custody of him since April 30, 2014.


                                                    1
                                                           fl ~(

                               -~   ~~                   -l~                         -.
   Case 3:20-cv-00248-CRS Document 1-1 Filed 04/03/20 Page 5 of 8 PageID #: 197




             3. Javey L. Brown (“Javey”) is an adult son of the late Jacinta C. Malone and resides in

     Allen, Texas. He was a minor at the time of his mother’s death and turned 18 in 2016.

             4. Defendant, The Prudential Life Insurance Company of America (“Prudential”). is a

     company principally engaged in the business of life insurance and doing business Louisville,

     Jefferson County, Kentucky. It issued an insurance policy that insured the life of Jacinta

     Malone.

             4. The Plaintiffs’ claims exceed the amount needed to vest jurisdiction in Jefferson

     Circuit Court.

             5. Jefferson Circuit Court has personal jurisdiction and is the proper venue to hear this

     case and controversy.

                                             BACKGROUND
            6. Plaintiffs reallege, reaffirm, and incorporate by reference all prior statements

     contained in this Complaint.

            7. The deceased, Jacinta Malone, was an employee of Time Warner Cable at the time of

    her death on March 18, 2014, and an insured under one or more policies of insurance that was

    issued to her by virtue of her employment.

            8. In April of 2014, McDowell petitioned the Jefferson Probate Court in Louisville

    Jefferson County, Kentucky to appointed her as Adminstratrix of the Estate of Jacinta Malone.

    The Court appointed her as Administratrix.

            9. To obtain information about the life insurance policy, McDowell contacted

    representatives from Prudential to learn the amount of the benefits and the identity of the

    beneficiaries.




                                                                                                         0
                                                     2
                                                                  ~
p t”~e ~
           Case 3:20-cv-00248-CRS Document 1-1 Filed 04/03/20 Page 6 of 8 PageID #: 198
     li~                 ~~(J 1” dl Or,’r’i.’z~    •~~.j’ c.’;, •;      ..

            ~~)9.(~:f~’              •.        ‘.;         ,4;~jV.         :~. •s                       ‘       •,.       •   I
                                                                                ‘            I




                       10. Prudential representatives informed her that the primary beneficiary ofthe policy was
            changed to Tifflani Q. Graves, the deceased’s aunt, on March 26,2014, a date ~ftçj the insured’s

            death, by a telephone call, and that Tiffiani Q. Graves received the fall life insurance proceeds of

            approximately $147,000.

                       11. Prudential requires that any changes to beneficiary designations occur only in writing

            or online to be valid.

                       12. Despite multiple requests over a period ofyears, Prudential has produced no

            documentation that shows a valid change in beneficiary designation to Tifliani Graves.

                       13. Prudential engaged in a pattern ofobfuscation and concealment to prevent disclosure
            of its wrongful handling and payment ofproceeds to Tifflani Graves.

                      14. Prudential’s records reflect that                 and Javey were primacy co-beneficiaries
            ofthe policy at the time of Malone’s death and as recently as February 6,2014, one month

            before.



                      15. Prudential wrongfully paid $147,000 in proceeds to the deceased’s aunt, Tifflani Q.

           Graves, that should have been issued to the deceased’s children,                                               and Javey.

                      16. Prudential has fraudulently concealed information and documentation concerning the
           claim, thus necessitating this litigation.

                      17. By its acts and omissions, Prudential has breached its contract of insurance~ breached

           fiduciary duties, and committed common law bad faith.

                      18. Further, by its acts and omissions, Prudential violated the Unfair Clalms Settlement
           Practice Act contained in KRS 304.12-230.

                      19. These acts and omissions include but are not limited to:


                                                                     3
                                       .‘.               ,‘. I 4 )       ‘\ivlI             N~. .,I~            .flI~j,’•.    ,~


e~   Ilutct)jn’   ‘(•                  •   .         I    ‘ 3” ~         ‘‘•.       t   .    •   •.~‘   •   .         •
       Case 3:20-cv-00248-CRS Document 1-1 Filed 04/03/20 Page 7 of 8 PageID #: 199
                                    )~h
 i~.                                       ~ i~



                  (a) Misrepresenting pertinent facts or insurance policy provisions relating to coverages at
                  issue;

                 (b) Failing to acknowledge and act reasonably promptly upon communications with
                 respect to claims arising under insurance policies;

                (c) Failing to adopt and implement reasonable standards for the prompt investigation of
                claims arising under insurance policies;

                (d) Refusing to pay claims without conducting a reasonable investigation based upon all
                available information;

                (e) Not attempting in good faith to effectuate prompt, fair and equitable settlements of
                claims in which liability has become reasonably clear;

                 (f) Attempting to settle claims on the basis of an application which was altered without
                notice to, or knowledge or consent of the insured;

                (g) Failing to promptly provide a reasonable explanation of the basis in the
                insurance policy in relation to the facts or applicable law for denial of a claim or
                for the offer of a compromise settlement.

                20. Plaintiffs have suffered and are entitled to compensatory and punitive damages and

        other relief, including a reasonable attorney fee.

                WHEREFORE, PLAINTIFFS DEMAND THE FOLLOWING RELIEF:

                I. Judgment that states that Plaintiffs are the beneficiaries of the subject life insurance

        policy(ies).

                2. Compensatory damages, including payment of the life insurance proceeds of

        approximately $147,000;

                3. Pre-judgment and post judgment interest at the applicable legal rate(s);

               4. Trial by jury on all issues so triable;

               5. Court costs;

               6. Leave to amend their pleadings;

               7. Attorney fees;


                                                                                                                0
                                                            4.
                                          ~‘                               ~       ~ ~
A Uu~ copy ~Atc         : ~:   t’              q                 .   .~
      Case 3:20-cv-00248-CRS Document 1-1 Filed 04/03/20 Page 8 of 8 PageID #: 200
                               9~        ~i212~/ A~
    A ~                                  I




             8. Punitive damages; and

             9. Any and all relief to which they appear properly entitled in law and in equity.

                                                            RESPECTFULLY SUBMITTED,



                                                           Is! T. Scott Abell
                                                           T. Scott Abell
                                                           Abell Rose LLC
                                                           108 5. Madison Avenue
                                                           Louisville, KY 40243
                                                           (502) 450-5611
                                                           sabell@abellroselaw.com
                                                           Counselfor Plaintiffs




                                                      5
                                    (~       >~:~         ~JThAII ~
A    ~                              O~I/•~i2                I
